DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Objections
Claim 16 is  objected to because of the following informalities:  “ claim16 discloses the Access device of claim 15…” This claims is dependent over claim 15 which recites: ”  One or more non-transitory computer readable media of a device”.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

15.	Claims 1, 3-6, 8, 10-13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemson et al Patent No. :( US 5,548,809 ) hereinafter referred as Lemson.

    PNG
    media_image1.png
    850
    850
    media_image1.png
    Greyscale

For claim 1, Lemson teaches a method to identify one or more operating requirements for use by an access device comprising: 
determining that the access device (base station (AP)) is within a proximity to one or more exclusion zones based upon a baseline location of the access device (column 27, lines 52-59) and (column  28, lines 2-3); 
determining one or more frequencies to avoid based on the proximity of the access device to the one or more exclusion zones (column  29, lines 50-58); and 
identifying one or more operating requirements based on the proximity of the access device to the one or more exclusion zones (column  11, lines 38-43)   and (column  31, lines 6-21).
For claim 3, Lemson teaches the  method, wherein the initiating the action comprises any of halting an automated frequency coordination (AFC) regulated operation, reducing a transmit power, changing a channel to a channel that does not require ACS-regulated operation, power down, or any combination thereof (column  11, lines 51-56).
For claim 4, Lemson teaches the  method, wherein the comparing the current location to the baseline location comprises determining that a difference between the current location and the baseline location exceeds a threshold (column  20, lines 30-60).  
For claim 5, Lemson teaches the  method, wherein the determining that the access device is within the proximity to the one or more exclusion zones is based on an uncertainty associated with the baseline location (column 27, lines 52-59) and (column  28, lines 2-3).
For claim 6, Lemson teaches the  method, wherein the one or more operating requirements comprises a maximum transmit power level, an allowed frequency block, or both (column 22, lines 1-9).  

    PNG
    media_image1.png
    850
    850
    media_image1.png
    Greyscale

For claim 8, Lemson teaches a device to identify one or more operating requirements for an access device comprising: 
a memory storing one or more computer-readable instructions; and a processor configured to execute the one or more computer-readable instructions to:
 determine that the access device is within a proximity to one or more exclusion zones based upon a baseline location (column 27, lines 52-59) and (column  28, lines 2-3); 
determine one or more frequencies to avoid based on the proximity of the access device to the one or more exclusion zones (column  29, lines 50-58); and
identify one or more operating requirements based on the proximity of the access device to the one or more exclusion zones (column  11, lines 38-43)   and (column  31, lines 6-21).
For claim 10, Lemson teaches the  device, wherein the initiating the action comprises any of halting an automated frequency coordination (AFC) regulated operation, reducing a transmit power, changing a channel to a channel that does not require ACS-regulated operation, power down, or any combination thereof (column  11, lines 51-56).
For claim 11, Lemson teaches the device, wherein the comparing the current location to the baseline location comprises determining that a difference between the current location and the baseline location exceeds a threshold (column  20, lines 30-60).  .  
For claim 12, Lemson teaches the device, wherein the determining that the access device is within the proximity to the one or more exclusion zones is based on an uncertainty associated with the baseline location (column 27, lines 52-59) and (column  28, lines 2-3).
For claim 13, Lemson teaches the device, wherein the one or more operating requirements comprises a maximum transmit power level, an allowed frequency block, or both (column 22, lines 1-9).    

    PNG
    media_image1.png
    850
    850
    media_image1.png
    Greyscale

For claim 15, Lemson teaches one or more non-transitory computer readable media of a device having instructions operable to cause one or more processors to perform the operations comprising: 
determining that an access device (base station (AP))  is within a proximity to one or more exclusion zones based upon a baseline location (column 27, lines 52-59) and (column  28, lines 2-3); and 
determining one or more frequencies to avoid based on the proximity of the access device to the one or more exclusion zones (column  29, lines 50-58); and 
identifying one or more operating requirements based on the proximity of the access device to the one or more exclusion zones (column  11, lines 38-43)   and (column  31, lines 6-21).  
For claim 17, Lemson teaches the one or more non-transitory computer readable media, wherein the initiating the action comprises any of halting an automated frequency coordination (AFC) regulated operation, reducing a transmit power, changing a channel to a channel that does not require ACS-regulated operation, power down, or any combination thereof (column  11, lines 51-56).  
For claim 18, Lemson teaches the one or more non-transitory computer readable media, wherein the comparing the current location to the baseline location comprises determining that a difference between the current location and the baseline location exceeds a threshold (column  20, lines 30-60).  
For claim 19, Lemson teaches the one or more non-transitory computer readable media, wherein at least one of: determining that the access device is within the proximity to the one or more exclusion zones is based on an uncertainty associated with the baseline location (column 27, lines 52-59) and (column  28, lines 2-3); and the one or more operating requirements comprises a maximum transmit power level, an allowed frequency block, or both (column 22, lines 1-9).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 2, 7, 9 , 14, 16 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Lemson US Patent No.:( US 5,548,809) hereinafter referred as Lemson, in view of Henry et al   US Patent Application  No.:( US 2008/0233946 A1) hereinafter referred as Henry.
For claims 2, 9 and 16, Lemson teaches the  method, further comprising: 
determining that the access device has moved by comparing a current location of the access device to the baseline location (column  15, lines 55-67). However, Lemson disclose all the subject matter of the claimed invention with the exemption of the initiating an action for ensuring compliance with one or more regulatory requirements based on the determining that the access device has moved as recited in claims 7, 14 and 20.
Henry from the same or analogous art teaches the initiating an action for ensuring compliance with one or more regulatory requirements based on the determining that the access device has moved (paragraph [0035], lines 11-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the initiating an action for ensuring compliance with one or more regulatory requirements based on the determining that the access device has moved as taught by Henry into the spectrum sharing communications system  for monitoring available spectrum of Lemson.   
The initiating an action for ensuring compliance with one or more regulatory requirements based on the determining that the access device has moved can be modify/implemented by combining the initiating an action for ensuring compliance with one or more regulatory requirements based on the determining that the access device has moved with the device. This process is implemented as a hardware solution or as firmware solutions of Henry into the spectrum sharing communications system  for monitoring available spectrum of Lemson.  As disclosed in Henry, the motivation  for the combination would be to use the regulatory requirements based on the determining that the access device has moved becoming the method device more efficient and reliable for  a better  communication.
For claims 7, 14 and 20, Lemson disclose all the subject matter of the claimed invention with the exemption of the one or more exclusion zones are designated areas in which unlicensed band usage impacts one or more microwave paths as recited in claims 7, 14 and 20.
Henry from the same or analogous art teaches the  one or more exclusion zones are designated areas in which unlicensed band usage impacts one or more microwave paths (paragraph [0035], lines 11-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the one or more exclusion zones are designated areas in which unlicensed band usage impacts one or more microwave paths as taught by Henry into the spectrum sharing communications system  for monitoring available spectrum of Lemson.   
The one or more exclusion zones are designated areas in which unlicensed band usage impacts one or more microwave paths can be modify/implemented by combining the one or more exclusion zones are designated areas in which unlicensed band usage impacts one or more microwave paths with the device. This process is implemented as a hardware solution or as firmware solutions of Henry into the spectrum sharing communications system  for monitoring available spectrum of Lemson.  As disclosed in Henry, the motivation   for the combination would be to use the unlicensed band that will be cover the spaces where the device does not receive the signal  in the exclusion zones helping the communication to be more stable and reliable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20190280763-A1
Smyth; Peter Paul
US-20150230105-A1
Negus; Kevin J.
US-8862152-B 1
Buchholz; Gregory A.
US-20060061469-A1
Jaeger; Edward
US-20160225264-A1
Taveira; Michael Franco
US-20150036509-A1
LOPES; Luis Fernando Brisson
US-20130023215-A1
Wang; Dong
US-20020164997-A1
Parry, Travis

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642